Citation Nr: 0029941	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was clear and unmistakable error in a July 1991 
rating decision denying service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from April 1989 to 
January 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
determined that clear and unmistakable error had not been 
committed in its July 1991 rating decision which denied 
service connection for a low back disorder.  This appeal 
ensued.


FINDING OF FACT

The unappealed July 1991 rating decision which denied service 
connection for a low back disorder was not completely 
inconsistent with and was not completely unsupported by the 
evidence then of record.


CONCLUSION OF LAW

The unappealed July 1991 rating decision which denied service 
connection for a low back disorder was not clearly and 
unmistakably erroneous, and that determination was final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the outset, the Board notes that service connection was 
granted in 1991 for a disability of the neck, classified as 
herniated nucleus pulposus, dextroscoliosis of the cervical 
spine.  A 20 percent evaluation has been in effect for the 
cervical spine disorder since that time.

Evidence which was of record when the RO entered its July 
1991 decision denying service connection for a low back 
disorder consisted of service medical records and reports of 
examinations conducted by VA in March 1991.  They are 
referenced below.

The veteran presented at a service department medical 
facility in June 1989, complaining primarily of bilateral 
knee pain from recent trauma.  In addition, there was 
reported to be a complaint of pain in the right low back.  
Clinical inspection of the right low back showed no swelling 
or dislocation; there was tenderness to palpation; range of 
motion was good, but accompanied by pain.  It was recommended 
that the veteran not take part in physical training for 72 
hours and that he take aspirin.  No diagnosis was rendered.  
There were no further references to complaints, findings or 
treatment of low back pain.  Other service medical records 
refer to the veteran's complaints and treatment for cervical 
spine pain attributed to symptomatic cervical spine ribs.  

On VA neurological examination in March 1991, the veteran 
reported that, in service, he had experienced pain traveling 
from the right arm to the right leg.  About a week after the 
onset of right arm pain, he began to have low back pain.  He 
continued to have pain radiating from the back down the right 
leg.  On clinical inspection currently, the extremities 
revealed no weakness, atrophy or fasciculation.  Deep tendon 
reflexes were all 1+ and equal.  The toes were down going 
bilaterally to plantar stimulation.  Sensation was normal 
throughout.  The pertinent diagnosis was chronic lumbar pain.

On VA orthopedic examination in March 1991, the veteran 
stated that the lower back was sore all the time; that lower 
back pain sometimes became sharp; and that he could not lift 
anything.  Clinical inspection revealed an individual who 
walked in the examining room in no apparent pain or distress 
and without any noticeable limp.  He was able to remove his 
clothing in the standing position, completing flexing his 
hips and knees without showing signs of pain in the back.  He 
squatted and returned to the standing position, as well as 
performed heel and toe walking; low back pain reportedly 
accompanied these maneuvers.  The lumbar spine maintained its 
normal lordosis.  There was no apparent atrophy of either 
buttock or thigh.  The gluteal folds were the same size and 
at the same level on both sides.  

The orthopedist noted the veteran's complaint of tenderness 
to percussion all along the lumbar sacral spine.  When asked 
to flex, the veteran flexed forward to 70 degrees and stated 
that he could go no further because of severe pain in the 
back.  Backward extension, as well as right and left lateral 
bendings were complete; these motions were accompanied by 
complaints of low back pain.  There was no spasticity of the 
paravertebral muscles after exercise.  The Lasegue test and 
straight leg raising test at 50 degrees on both sides caused 
low back pain which did not radiate.  X-ray examination of 
the lumbosacral spine was normal.  The pertinent diagnosis 
was normal lumbosacral spine.

Based on the evidence cited above, the RO entered a July 1991 
rating decision which denied service connection for a low 
back disorder.  It was determined that no disability of the 
low back was shown during service.  The veteran was informed 
of that adverse determination by letter dated September 27, 
1991.  He did not appeal within the one year prescribed 
period.

In a September 1998 memorandum, the veteran's representative 
alleged clear and unmistakable error in a July 30, 1991 
rating decision which denied service connection for a low 
back disorder.  The veteran's representative called the 
Board's attention to service medical records which indicate 
that the veteran was treated during service, in June 1989, 
for low back pain due to trauma; further, that a VA examiner, 
in March 1991, rendered a diagnosis of chronic lumbar pain.  
It is argued that this evidence supported a grant of service 
connection for a low back disorder, and it is claimed that 
the RO failed to apply precedent of the United States Court 
of Appeals for Veterans Claims (Court) or to apply 38 C.F.R. 
§ 3.303(d).

II.  Legal Analysis

A July 1991 rating decision denied service connection for a 
low back disorder.  The veteran was notified of that action 
and did not file a timely notice of disagreement with that 
determination.  In the absence of a finding of clear and 
unmistakable error in that decision, it is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a) (1999).  

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105(West 1991); 38 
C.F.R. § 3.105(a) (1999).  


In order for there to be a valid claim for clear and 
unmistakable error, the correct facts as they were known at 
the time of the original decision must not have been before 
the adjudicator or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet.App. 310 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The evidence which was of record when the RO entered its July 
1991 rating decision denying service connection for a low 
back disorder did not establish that the veteran had a 
chronic disorder of the lumbosacral spine in service.  In 
this regard, a single inservice episode of low back pain in 
June 1989 was not accompanied by any other objectively 
demonstrated manifestations indicating specific back 
pathology.  Significantly, the service department examiner, 
although recording the veteran's complaints of low back pain, 
did not render a diagnosis with respect to the low back. 


A VA neurologic examination in March 1991 was negative for 
findings of any neurologic manifestations of low back 
pathology.  The examiner's diagnosis of chronic lumbar pain 
merely reflected the veteran's history of back pain dating to 
service.  However, the neurologist did not identify the 
presence of any organic low back disorder.  Moreover, a VA 
orthopedist, following clinical and x-ray examination, 
determined that the veteran had a normal lumbosacral spine.  
The United States Court of Appeals for Veterans Claims has 
stated that, [P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

Here, complaints of low back pain were recorded in service 
and postservice medical records, but examiners found no 
specific disease of the back which could be attributed to the 
complaints of back pain.  The RO correctly applied 38 C.F.R. 
§ 3.303(d) in its July 1991 determination that no disability 
of the low back had been shown by the evidence then of 
record.  


In all, a reasonable basis existed for the RO's 
determination, in July 1991, that the veteran did not then 
have a disorder of the low back for which service connection 
might have been granted.  The Board concludes that the July 
1991 rating decision was in accordance both with the evidence 
of record at the time and with controlling legal criteria 
relating to grants of service connection.

In effect, the veteran's allegation of clear and unmistakable 
error is actually an expression of disagreement about how the 
evidence was evaluated.  There is no indication that an error 
was committed which is undebatable, or about which reasonable 
minds could not differ.


ORDER

Clear and unmistakable error not having been committed in a 
July 1991 rating decision denying service connection for a 
low back disorder, the appeal is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

